___________

                           No. 95-2045
                           ___________


Stanley H. Preston,             *
                                *
          Appellant,            *
                                *
     v.                         *
                                *
Captain Brown, East Arkansas    *
Regional Unit, Arkansas         *
Department of Correction;       *
Lt. McGee, East Arkansas        *
Regional Unit, Arkansas         *
Department of Correction;       *
George W. Beers, Hearing        *   Appeal from the United States
Officer, East Arkansas Regional *   District Court for the
Unit, Arkansas Department of    *   Eastern District of Arkansas.
Correction; Robert Thorne, CO-1,*
Security, East Arkansas         *        [UNPUBLISHED]
Regional Unit, Arkansas         *
Department of Correction;       *
Michael Hall, CO-1, Security,   *
East Arkansas Regional Unit,    *
Arkansas Department of          *
Correction, originally sued as *
"Michel Hall"; William Cross,   *
CO-1, Security, East Arkansas   *
Regional Unit, Arkansas         *
Department of Correction,       *
originally sued as "Willie      *
Cross,"                         *
                                *
          Appellees.            *

                           ___________

                  Submitted:   February 5, 1996

                      Filed: February 9, 1996
                           ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                           ___________


PER CURIAM.
     Stanley H. Preston, an Arkansas inmate, appeals the District
Court's1 dismissal of his 42 U.S.C. § 1983 (1988) action following
an evidentiary hearing.     Having carefully reviewed the entire
record and the parties' submissions, we conclude the judgment of
the District Court was correct. Accordingly, we affirm. See 8th
Cir. R. 47B.


     A true copy.


          Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




     1
      The Honorable Garnett Thomas Eisele, United States District
Judge for the Eastern District of Arkansas, adopting the report and
recommendation of the Honorable John F. Forster, Jr., United States
Magistrate Judge for the Eastern District of Arkansas.

                               -2-